Citation Nr: 0739795	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a stroke.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1972 and from February 1973 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for residuals of a 
stroke and assigned a 10 percent rating, effective July 17, 
2000.

In October 2002, the veteran testified during a hearing at 
the RO before RO personnel; a transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action, on his part, is required.


REMAND

The veteran currently complains of having short-term memory 
loss related to his stroke.  Review of the claims file 
indicates that on January 2003 VA examination, the veteran 
was noted to have difficulties with recall and clear magnetic 
resonance imaging (MRI) evidence of abnormal white matter 
changes of the brain.  The examiner stated that the veteran's 
current disability was mainly a cognitive one that was 
related to a stroke.  Further, an April 2003 VA treatment 
record noted that the veteran had questionable mild cognitive 
impairment versus pseudodementia.  In addition, a March 2005 
VA treatment record reflects a diagnosis of senile dementia, 
and a June 2005 VA treatment record indicates that the 
veteran seemed to have nearly cognitive disorder.

Based on the above evidence, it appears that the veteran has 
a cognitive disorder that could be related to his stroke; 
however, there is no competent medical finding as to the 
severity of the veteran's cognitive disorder and whether his 
cognitive disorder is indeed a residual of his stroke.  
Therefore, the veteran should be afforded a VA examination to 
obtain pertinent medical information as to the severity of 
his cognitive disorder and to determine whether the veteran 
has a cognitive disorder that is related to his stroke.

Accordingly, the RO/AMC should arrange for the veteran to 
undergo VA examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may well result in denial of the claim for an initial higher 
rating for residuals of a stroke.  38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO/AMC should obtain 
and associate with the claims file a copy of each notice of 
the date and time of any scheduled appointment sent to him by 
the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO/AMC must obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Rochester, New York, dated up to 
October 2005.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO/AMC must obtain all 
outstanding pertinent medical records from the Rochester, New 
York VAMC since October 2005, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

In addition, in November 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); and Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Regarding VCAA notice, the Board notes that the veteran has 
not been provided notice as to the information and evidence 
necessary to substantiate a claim for a higher rating.  
Therefore, in the interest of due process, the Board finds 
that the RO/AMC should send a letter to the veteran that 
meets the requirements of the VCAA, to include the 
requirements necessary to substantiate a claim for a higher 
rating, what evidence VA will provide, what evidence the 
veteran is to provide, and that the veteran should submit any 
evidence in his possession that pertains to the claim.  See 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board notes that action by the RO/AMC is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, on remand, the RO/AMC should, through VCAA-compliant 
notice, give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for an 
initial higher rating for residuals of a stroke.  See 38 
U.S.C.A § 5103(a) (West 2002); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the 
Rochester VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's residuals of a stroke or 
cognitive disorder, from October 2005 to 
the present.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO/AMC should furnish the veteran 
and his representative VCAA-compliant 
notice specific to the claim on appeal, 
i.e., entitlement to an initial higher 
rating for residuals of a stroke.

The letter should include specific notice 
as to the type of evidence needed to 
substantiate the claim.  To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not currently 
of record.  The letter should also include 
a summary of the evidence currently of 
record that is pertinent to the claim.

The RO/AMC should also invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

3.  If the veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO/AMC should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO/AMC should arrange for the veteran to 
undergo an examination for his residuals of 
a stroke, and specifically his cognitive 
disorder, by a physician, at an appropriate 
VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should provide specific 
findings associated with any symptoms of 
the veteran's residuals of a stroke.  The 
physician should specifically comment as 
to whether the veteran has a cognitive 
disorder that is related to his stroke.  
The physician should also comment on the 
severity of any cognitive disorder and all 
other residual functional impairment that 
is found to be related to the veteran's 
stroke.

The physician should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report for the 
scheduled examination, the RO/AMC must 
obtain and associate with the claims file a 
copy of any notice of the date and time of 
the scheduled appointment sent to him by the 
pertinent VA medical facility.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

